Citation Nr: 0708313	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  99-10 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased disability rating for residuals 
of meniscectomy, chondroplasty, high tibial osteotomy, 
unicondylar arthroplasty of the right knee, currently 
evaluated as 30 percent disabling, including on an 
extraschedular basis or on the basis of individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to July 
1976.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Buffalo, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO).

Procedural history 

In a June 1979 rating decision, service connection was 
granted for right knee derangement, evaluated as 20 percent 
disabling.  In April 1982, the rating was reduced to 10 
percent.  

In June 1998, the veteran sought an increased rating for the 
service-connected right knee disability.  

In a November 1998 rating decision, the RO increased the 
disability rating to 20 percent, effective June 24, 1998.  
The veteran perfected an appeal of this decision.  

In August 1999, the RO assigned a temporary total disability 
rating under 38 C.F.R. § 4.30 for convalescence following 
right knee surgery, effective August 21, 1998 to July 31, 
1999.  Thereafter, the 20 percent rating was continued.  

In February 2000, the RO assigned a separate 10 percent 
rating for x-ray evidence of arthritis with painful limited 
motion of the right knee.  The RO also extended the temporary 
total rating for the period August 1, 1999 to May 1, 2000 
based on additional right knee surgery and treatment 
necessitating convalescence.  

In December 2000, the veteran underwent uniconylar 
arthroplasty of the right knee (right knee replacement).  

In April 2001, the evaluation for the right knee disability 
was increased to 100 percent, effective December 5, 2000.  An 
evaluation of 100 percent was assigned for 13 months 
following prosthetic replacement of the knee joint.  
Thereafter, a 30 percent evaluation was assigned effective 
February 1, 2002.  

This claim has been remanded on multiple occasions, most 
recently in August 2006.  

The Board notes that throughout the pendency of this appeal, 
the veteran, in addition to seeking a higher schedular 
rating, has consistently asserted that he is unable to work 
due to his service-connected right knee disability.  In 
support, he has submitted a private physician's statement, 
dated in August 2006, indicating that he is unemployable due 
to his permanent medical conditions.  The Board has 
jurisdiction to consider the veteran's possible entitlement 
to a TDIU in this appealed claim for a higher rating for his 
right knee disability, when the TDIU issue is raised by 
assertion or is reasonably indicated by the evidence, 
regardless of whether the RO has expressly addressed this 
additional issue.  See Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001) (when a veteran submits evidence of a 
medical disability and makes a claim for the highest rating 
possible and additionally submits evidence of 
unemployability, the "identify the benefit sought" 
requirement of section 3.155(a) has been met and VA must 
consider TDIU).  See also Norris v. West, 12 Vet. App. 413, 
421 (1999).

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in October 2006.  A 
transcript of the hearing is associated with the claims file.  
During the hearing, he submitted additional evidence with a 
waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 
(2006).

The issue of whether the veteran is entitled to TDIU is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
complaints of and objective findings of chronic pain, 
occasional laxity and right quadricep atrophy due to limited 
ambulation and strength to keep up muscle tone.  
Additionally, he uses a cane to ambulate and takes 30 mg of 
Morphine twice a day for pain.  

2.  The evidence does not demonstrate that the veteran's 
right knee disability is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 60 percent disability rating 
for the service-connected right knee disability have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5055 (2006).

2.  The criteria are not met for a higher rating for the 
right knee disability on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  Given the disposition reached in this case, 
the Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2006).  

The veteran's right knee disability is evaluated as 30 
percent disabling under DC 5055.  (As noted in the 
Introduction, the veteran is also in receipt of a separate 10 
percent rating for arthritis of the right knee under 
Diagnostic Codes 5010-5261).  

Under DC 5055, following the prosthetic replacement of a knee 
joint, a 100 percent rating will be assigned for one year.  
Thereafter, a 60 percent rating is warranted if there are 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  38 C.F.R. § 4.71a, DC 
5055.  With intermediate degrees of residual weakness, pain 
or limitation of motion, the disability is to be rated by 
analogy to DCs 5256 (ankylosis of the knee), 5261 (limitation 
of extension) or 5262 (impairment of the tibia and fibula).  
DC 5055 provides that the minimum rating for a knee 
replacement is 30 percent.  Id.

The criteria of DC 5256 are as follows: 30 percent for 
favorable angle in full extension, or slight flexion between 
0 degrees and 10 degrees; 40 percent for ankylosis in flexion 
between 10 degrees and 20 degrees; 50 percent for ankylosis 
in flexion between 20 degrees and 45 degrees, and 60 percent 
for extremely unfavorable ankylosis, or ankylosis in flexion 
at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, DC 
5256 (2006).  Ankylosis is the immobility and consolidation 
of a joint due to disease, injury or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].

Under DC 5261, limitation of extension of the leg provides a 
0 percent rating if extension is limited to 5 degrees, a 10 
percent rating if limited to 10 degrees, a 20 percent rating 
if limited to 15 degrees, a 30 percent rating if limited to 
20 degrees, a 40 percent rating if limited to 30 degrees, and 
a 50 percent rating if limited to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261 (2006).  

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II.  
See 38 C.F.R. § 4.71, Plate II (2006).

DC 5262 provides that a 40 percent rating for nonunion of the 
tibia and fibula, with loose motion requiring a brace.  38 
C.F.R. § 4.71a, DC 5262 (2006).

The medical evidence in this case shows that the veteran has 
had chronic painful limitation of motion of the right knee 
and chronic right knee pain.  The November 2002 VA 
examination revealed that the veteran walked with a limping 
gait and had some guarding due to pain on excessive extension 
or flexion.  The diagnosis was traumatic degenerative 
osteoarthritis with evidence of worsening range of motion and 
weight-bearing on the right knee.  An August 2004 VA 
examination also revealed decreased range of motion in the 
right knee due to pain.  A February 2005 VA treatment record 
noted that there appeared to be laxity of the right knee.  
When the veteran was examined by VA in November 2005 he 
reported having daily pain of 3 and 4 out of 10 without any 
activity.  He indicated that once he got up and started 
walking around the pain went to 6 out of 10.  He stated that 
for the last year he had taken 30 mg of Morphine as needed 
for pain.  He had been using a cane for last two years and 
reported fatigability after walking a few hundred feet.  He 
indicated that he had not done any leg lifts, part of his 
home physical therapy, because he had so much pain and 
weakness of his right upper leg.  Physical examination 
revealed atrophy over the right quadriceps muscle which the 
examiner attributed to the veteran's limited ambulation and 
strength to keep up the muscle tone.  During the most recent 
VA examination in June 2006 it was noted that the veteran 
could only walk about 30 feet before having to stop and rest.  

Given the above, the Board finds that the medical evidence 
does not preponderate against the claim, and at a minimum, is 
in a state of relative equipoise, such that a 60 percent 
rating for right total knee replacement residuals is 
warranted under DC 5055.  38 U.S.C.A. §§ 1155, 5107(b); 38 
C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202, 204-07 (1995); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  That is, the medical evidence may reasonably 
be interpreted as showing chronic right knee disability 
consisting of severe painful motion or weakness of the 
affected extremity, as required for a 60 percent rating.  
Applying the benefit-of-the-doubt rule, 38 U.S.C.A. § 
5107(b), the Board finds that the veteran's right knee 
disability is manifested by impairment equivalent to severe 
painful motion or weakness in the affected extremity, and 
such supports an increased rating to 60 percent for his 
service-connected right knee disability. 

The Board has also considered whether any other applicable 
diagnostic codes would afford the veteran a rating in excess 
of 60 percent, but finds that there are no such codes for 
rating knee disability that assign such a rating.  In 
addition, the Board notes that the documented range of motion 
findings do not warrant the assignment of separate ratings 
for limitation of flexion and extension of the knee, because 
doing so would not avail the veteran of a combined rating in 
excess of 60 percent.  38 C.F.R. § 4.25; VAOPGCPREC 9-04.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's right knee disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than 60 
percent on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2006).  There is no indication that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation); 
of course, given the Board's remand of his TDIU claim, he may 
be entitled to a higher rating on another basis, i.e., 
pursuant to 38 C.F.R. § 4.16 (2006), which represents an 
independent basis for a higher determination.  See Colayong 
v. West, 12 Vet. App. 524, 537 (1999); Kellar v. Brown, 6 
Vet. App. 157, 162 (1994).  In addition, the condition is not 
shown to warrant frequent periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand this aspect of 
the veteran's claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation of 60 percent for reflex sympathetic dystrophy, 
right upper extremity, status post fractures of index, 
middle, and ring fingers is granted, subject to the 
applicable laws and regulations concerning the payment of 
monetary benefits.  


REMAND

As noted in the Introduction, the veteran has consistently 
claimed that he is unable to work due to his service-
connected right knee disability.  In this case, the veteran's 
request for a higher rating for his service-connected right 
knee disability, coupled with a private examiner's August 
2006 medical finding that the veteran was unemployed "due to 
his permanent medical conditions" is sufficient to trigger a 
claim for TDIU.

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2006).  Total disability ratings for compensation may 
be assigned, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  
Disabilities resulting from common etiology or a single 
accident will be considered as one disability.  Id.

In view of the Board's favorable determination regarding the 
veteran's claim for an increased rating for right knee 
disability, the RO should reconsider the veteran's 
entitlement to a TDIU.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  If deemed necessary, schedule the 
veteran for a VA examination to 
determine whether he is unable to 
secure and follow substantially gainful 
occupation due to his service-connected 
right knee disability.  Send the claims 
folder to the examiner for review.

2.  Adjudicate the veteran's TDIU 
claim.  If the benefit sought remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should 
be returned to the Board for further 
appellate review.  

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


